



Exhibit 10.5.5
        
PERFORMANCE SHARE UNIT AGREEMENT
under the
SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN


This Performance Share Unit Agreement (the “Agreement”), is entered into as of
__________ (the “Agreement Date”), by and between SunCoke Energy, Inc.
(“SunCoke”) and __________________, an employee of SunCoke or one of its
Affiliates (the “Participant”).
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee or its duly appointed
sub-committee (the Compensation Committee or such sub-committee, the
“Committee”), and the Committee has determined to grant to the Participant,
pursuant to the terms and conditions of the Plan, an award (the “Award”) of
Performance Share Units (“PSUs”), representing rights to receive shares of
Common Stock, which Award is subject to a risk of forfeiture by the Participant,
with the payout of such PSUs being conditioned upon the attainment of
performance goals established by the Committee for the applicable performance
period and the Participant’s continued employment with SunCoke or one of its
Affiliates through the Determination Date (as defined herein); and
WHEREAS, the Participant has determined to accept such Award.
NOW, THEREFORE, in consideration of these premises and the mutual promises of
each of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunCoke and the Participant, each intending to be legally bound hereby, agree as
follows:
ARTICLE I
AWARD OF PERFORMANCE SHARE UNITS
1.1    Identifying Provisions. For purposes of this Agreement, the following
terms shall have the following respective meanings:


(a)    Participant: --------------
(b)    Grant Date: _____________
(c)    Target Number of PSUs: _____________
(d)
Performance Period: Three-year period ending on December 31, 2019

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.
1.2    Award of PSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Participant is hereby granted the target number of PSUs set forth
in Section 1.1.
1.3    Dividend Equivalents. The Participant shall be entitled to receive
payment from SunCoke in an amount equal to each cash dividend (“Dividend
Equivalent”) payable subsequent to the Grant Date, just as though such
Participant, on the record date for payment of such dividend, had been the
holder of record of shares of Common Stock equal to the target number of PSUs.
SunCoke shall establish a





--------------------------------------------------------------------------------





bookkeeping methodology to account for the Dividend Equivalents to be credited
to the Participant. The Dividend Equivalents will not bear interest.
1.4    Adjustment, Vesting and Payment of PSUs and Dividend Equivalents.
(a)Adjustment.
(1)The target number of PSUs subject to each PSU Award shall be adjusted by the
Committee after the end of the Performance Period, based on the level of
achievement of the performance goal(s) established with respect to the
Performance Period as set forth in the attached Exhibit A. The date that the
Committee determines the level of performance goal achievement applicable to the
Award is the “Determination Date”.
(2)Dividend Equivalents will be subject to the same adjustment, determined by
multiplying the amount of Dividend Equivalents as of the Determination Date by
the percentage adjustment made to the PSUs.
(b)Vesting. Except as set forth in Section 1.5(b), (c) and (d) below, a
Participant shall become vested in his PSU Award and related Dividend
Equivalents on the Determination Date, if he remains in continuous employment
with SunCoke or one of its Affiliates until the Determination Date. PSUs and
Dividend Equivalents that do not vest shall be forfeited.
(c)Payment. Except as set forth in Section 1.5(b) and (c) below, actual payment
for vested PSUs and vested Dividend Equivalents shall be made to the Participant
within one month after the Determination Date.
(1)Payment for vested PSUs. Payment for vested PSUs shall be made in shares of
Common Stock. The number of shares of Common Stock paid to the Participant shall
be equal to the number of PSUs that vest on the Determination Date.
(2)Payment of Related Dividend Equivalents. Payment for the vested Dividend
Equivalents will be made in cash.
1.5    Termination of Employment.
(a)Termination of Employment - In General. Upon termination of the Participant’s
employment with SunCoke and its Affiliates prior to the Determination Date for
any reason other than a Qualifying Termination or due to death or permanent
disability, the Participant shall forfeit 100% of such Participant’s PSUs,
together with the related Dividend Equivalents, and the Participant shall not be
entitled to receive any Common Stock or any payment of any Dividend Equivalents
with respect to the forfeited PSUs.
(b)Qualifying Termination of Employment. In the event of the Participant’s
Qualifying Termination prior to the Determination Date, the Participant’s
outstanding PSUs and Dividend Equivalents shall vest immediately at the higher
of (i) the target level or (ii) Cumulative EBITDA and pre-tax ROIC calculated as
of the fiscal quarter ending on or immediately prior to the date of the Change
in Control and TSR calculated as of the date of the Change in Control, and shall
be paid in the form described in Section 1.4(c) above within one month following
such Qualifying Termination.
(c)Termination of Employment Due to Death or Permanent Disability. In the event
of the Participant’s termination of employment due to death or permanent
disability prior to the Determination Date, the Participant’s outstanding PSUs
and Dividend Equivalents shall vest immediately at the target level and be paid
in the form described in Section 1.4(c) above within one month following such
termination of employment.
(d)Termination Due to Retirement. In the event of the Participant’s termination
of employment with SunCoke and its Affiliates prior to the Determination Date
due to Retirement, the Participant’s PSUs and Dividend Equivalents shall remain
outstanding and shall be adjusted at the end of the performance period as
described in Section 1.4. The Participant shall vest in a pro rata portion of
the adjusted PSUs determined by multiplying the number of PSUs by a fraction,
the





--------------------------------------------------------------------------------





numerator of which is the number of full months that have elapsed from the
beginning of the performance period to the employment termination date and the
denominator of which is the number of full months in the performance period. The
Participant also shall vest in the adjusted pro rata portion of the related
Dividend Equivalents. The Participant’s PSUs and Dividend Equivalents that vest
shall be paid in the form described in Section 1.4(c) above within one month
following the Determination Date.
For purposes of this Section 1.5,
(i)a Participant’s termination of employment shall not be deemed to be a
“Retirement” unless: (x) such termination is other than for Just Cause; (y) the
Participant has attained at least 55 years of age; and (z) the Participant’s
age, when added to such Participant’s years of credited service with the SunCoke
and/or its Affiliates, equals at least 65 years; and
(ii)a Participant shall have a “permanent disability” if he is found to be
disabled, under the terms of SunCoke’s long-term disability policy in effect at
the time of the Participant’s termination, due to such condition or if the
Committee in its discretion makes such determination.


ARTICLE II
GENERAL PROVISIONS
2.1    Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the PSU
Award covered by this Agreement and the terms and conditions of the Plan under
which such PSUs are granted, the provisions in the Plan shall govern and
prevail. The PSUs, the related Dividend Equivalents and this Agreement are each
subject in all respects to, and SunCoke and the Participant each hereby agree to
be bound by, all of the terms and conditions of the Plan, as the same may have
been amended from time to time in accordance with its terms.
2.2    Tax Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes.
(a)Payment in Cash. Cash payments in respect of any vested PSU or Dividend
Equivalent shall be made net of any applicable federal, state, or local
withholding taxes.
(b)Payment in Stock. Immediately prior to the payment of any shares of Common
Stock to Participant in respect of vested PSUs, the Participant shall remit an
amount sufficient to satisfy any Federal, state and/or local withholding tax due
on the receipt of such Common Stock. At the election of the Participant, and
subject to such rules as may be established by the Committee, such withholding
obligations may be satisfied through the surrender of shares of Common Stock
(otherwise payable to Participant in respect of such vested PSUs) having a
value, as of the date that such vested PSUs first became payable, sufficient to
satisfy the applicable tax obligation.
2.3    Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and Awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.
2.4    Amendment. This Agreement may be amended in accordance with the terms of
the Plan.
2.5    Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and





--------------------------------------------------------------------------------





will not define, limit, extend, explain or describe the scope or extent of this
Agreement or any of its terms and conditions.
2.6    Governing Law. The validity, construction, interpretation and effect of
this instrument shall be governed exclusively by and determined in accordance
with the law of the State of Delaware (without giving effect to the conflicts of
law principles thereof), except to the extent preempted by federal law, which
shall govern.
2.7    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:
(a)    If to SunCoke:        SunCoke Energy, Inc.
Compensation Committee of the Board of Directors
1011 Warrenville Road
Lisle, IL 60532
Attention: Corporate Secretary
(b)
If to the Participant:    To the address for Participant as it appears on
SunCoke’s records.

2.8    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.
2.9    Entire Agreement. This Agreement constitutes the entire understanding and
supersedes any and all other agreements, oral or written, between the parties
hereto, in respect of the subject matter of this Agreement and embodies the
entire understanding of the parties with respect to the subject matter hereof.
2.10    Forfeiture. The shares of Common Stock or cash payments received in
connection with the Award granted pursuant to this Agreement constitute
incentive compensation. The Participant agrees that any shares of Common Stock
or cash payments received with respect to the Award will be subject to any
clawback/forfeiture provisions applicable to SunCoke that are required by any
law in the future, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and/or any applicable regulations.
* * *
This Award is conditioned upon the acceptance by the Participant of the terms
and conditions of the Award as set forth in this Agreement. To accept this
Agreement, a Participant must access E*Trade Financial Services’ website.




SunCoke Energy, Inc.
Long Term Performance Enhancement Plan
Performance Share Unit Agreement
Exhibit A





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



ex1055.jpg [ex1055.jpg]
At the end of the three-year performance period (December 31, 2019), the Shares
subject to the PSU Award will be multiplied by the performance payout
percentage, which is based on the level of attainment of the performance goals
(including the TSR Multiplier) metrics for the performance period.







